STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
                                                                     October 4, 2018
In re JONES/HERRON, Minors.

                                                                     No. 343121
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2016-839348-NA


Before: JANSEN, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to three of her minor children, LJ, JH, and DH, pursuant to MCL 712A.19b(3)(c)(i).1 We
affirm.

                                 I. FACTUAL BACKGROUND

       LJ, JH, and DH came under the care of petitioner, the Department of Health and Human
Services (the DHHS), following allegations that their welfare was at risk due to respondent’s
physical neglect and improper supervision. On February 12, 2016, petitioner filed a petition for
temporary custody of LJ, JH, and DH because respondent had abandoned the children and left
their maternal grandmother to care for them without physical or financial support, respondent
lacked suitable housing, respondent was unemployed, and respondent could not provide for her
minor children. LJ had been with her maternal grandmother since birth, and JH and DH had
been with their maternal grandmother for at least six months. Petitioner went on to allege that
respondent’s home was being heated by an open oven, there were large holes in the wall caused
by a domestic violence incident between respondent and her alleged boyfriend, Marvin Johnson,
there were bugs in the home, and it was not clean with dirt and debris on the floor. Respondent
entered a plea of no contest to the petition, and the trial court entered an order of adjudication on
April 25, 2016.


1
  The children’s fathers were not respondents in these proceedings. Respondent has two older
children who were in a guardianship with their grandmother, and an infant child, AM, who was
born during these proceedings. Respondent’s parental rights to those three children were not
terminated and are not at issue on appeal.


                                                -1-
       Over the next fifteen months, respondent struggled to fully comply with the treatment
plan she had voluntarily entered into. Following a three-day hearing, the trial court found that
there were statutory grounds to terminate respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i). Following a four-day best interests hearing, the trial court also found that it
was in the best interest of the minor children to terminate respondent’s parental rights.
Accordingly, the trial court entered an order terminating respondent’s parental rights to LJ, JH,
and DH. This appeal followed.

                     II. STATUTORY GROUNDS FOR TERMINATION

       Respondent first argues that the trial court erred in finding that clear and convincing
evidence supported termination of her parental rights under MCL 712A.19b(3)(c)(i). We
disagree.

        We review a trial court’s determination regarding a statutory ground for termination for
clear error. MCR 3.977(K); In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). “A
finding of fact is clearly erroneous where the reviewing court is left with a definite and firm
conviction that a mistake has been made.” In re Terry, 240 Mich. App. 14, 22; 610 NW2d 563
(2000). When reviewing a trial court’s findings of fact, this Court affords deference to the
special opportunity of the trial court to judge the credibility of the witnesses. In re Fried, 266
Mich. App. 535, 541; 702 NW2d 192 (2005).

       The trial court found that termination of respondent’s parental rights to LJ, JH, and DH
was justified under MCL 712A.19b(3)(c)(i), which permits termination in the following
circumstance:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

The trial court did not clearly err by finding that clear and convincing evidence supported
termination of respondent’s parental rights pursuant to MCL 712A.19b(3)(c)(i).

        Respondent argues that her lack of appropriate housing was the primary concern that led
to the children’s adjudication and that any risk involved with her continued relationship with
Johnson, the putative father of JH and DH, was not the gravamen of the initial petition.
Respondent is correct that the original petition noted concerns with her lack of suitable housing,
her unemployment, her inability to provide for the children, and her abandonment of the children
at their maternal grandmother’s house without physical or financial support. But the petition
referenced Johnson when describing the unsuitability of respondent’s apartment, which included
large holes in the walls in the children’s bedroom due to a domestic violence incident between
respondent and Johnson. Moreover, at the preliminary hearing, petitioner’s investigator, Kristen

                                                -2-
Field, identified the risk of continued domestic violence as a concern that, standing alone, was
sufficient cause for the children’s removal. When respondent sought judicial review of the
referee’s recommendation to place the children outside the home, petitioner again referred to the
respondent’s relationship with Johnson as a circumstance that required evaluation. Most
significantly, the trial court obtained jurisdiction over the children based on respondent’s no-
contest plea, which included respondent’s agreement that domestic violence with Johnson
remained an ongoing concern. Therefore, contrary to what respondent argues, domestic violence
between respondent and Johnson was a condition that led to the children’s adjudication.

        Further, more than a year after the 182-day statutory period, the trial court found that
respondent was complying with much of her parent-agency treatment plan, but part of that plan
also required respondent to maintain healthy relationships. Throughout the proceedings, the trial
court, caseworkers, and respondent’s domestic violence program urged respondent to stay away
from Johnson and keep her children away from him because they feared him. Nevertheless,
respondent continued the relationship, was dishonest about having ended it, and even conceived
another child, AM, with Johnson. Moreover, respondent exposed the children to Johnson at
various visits and through electronic communications. According to the maternal grandmother,
respondent even missed portions of a long weekend holiday visit with the children because she
was upset that the grandmother would not bring the children to see Johnson. The referee
characterized respondent’s choice to maintain a secret relationship with Johnson, contrary to her
domestic violence treatment, as “deviousness,” “improper decision-making,” and lack of
maturity, and it found that respondent had demonstrated this immaturity throughout the
proceedings. In light of respondent’s immature decision-making and her continued relationship
with Johnson, we are not left with a definite and firm conviction that a mistake was made when
the referee found clear and convincing evidence that respondent’s volatile and unhealthy
relationship with Johnson was a condition that led to the adjudication and continued to exist, and
given respondent’s pattern of behavior regarding Johnson, there was no reasonable likelihood
that this condition would be rectified within a reasonable time. By the time of the referee’s
statutory-basis finding, the children had been removed from respondent’s care for more than 20
months. During that time, respondent ignored all directives to end her relationship with Johnson,
continued to see him in secret, and lied about doing so. Thus, the court did not clearly err in
finding that there was no reasonable likelihood that respondent would end the relationship within
a reasonable time.

        On appeal, respondent attempts to minimize any risk to the children by arguing that there
has been no evidence of additional abuse by Johnson since the inception of the case. Although
the court did not learn of any additional abuse, there was evidence of continued volatility
between respondent and Johnson. In 2017, respondent was charged with reckless driving when
the vehicle she was driving hit a brick wall while she angrily chased her boyfriend. Moreover,
respondent’s children remained terrified of Johnson, but respondent continued to expose Johnson
to the children.

        Respondent also argues that the statutory basis finding with regard to LJ, JH, and DH is
incongruous with the court’s subsequent determination that no statutory basis existed to
terminate respondent’s rights to the infant, AM, pursuant to a separate petition. This argument is
unpersuasive because the trial court specifically distinguished the older children’s situation with
that of the infant. LJ, JH, and DH had been removed from respondent’s care for nearly two
                                                -3-
years. Indeed, JH and DH had spent more time with their foster mother than respondent.
Conversely, AM had just been removed. Therefore, petitioner was unable to satisfy the 182-day
statutory period under § 19b(3)(c)(i) with respect to AM. Moreover, in determining what
constitutes a reasonable time to rectify a condition, a court is required to consider the age of the
child. Considering the length of time the older children had already spent in the temporary
custody of the court, the trial court did not clearly err in finding that a reasonable time to rectify
the condition for LJ, JH, and DH was significantly shorter than the time available for AM.

        Respondent also objects to the inclusion of her substance abuse in the referee’s report.
She argues that substance abuse was not a condition that existed at the time of the adjudication,
and therefore, any drug issues required proof by legally admissible evidence. Despite her
contention that substance abuse was a new issue, respondent does not actually cite any evidence
of substance abuse that was not legally admissible. She merely cites In re Snyder, 223 Mich. App.
85; 566 NW2d 18 (1997),2 and notes that substance abuse issues were not alleged in the original
petition, and therefore argues that it was improper to reference substance abuse in the referee’s
report. Even if we credit respondent’s argument that substance abuse was a new condition, that
does not mean that it was improper for the trial court to consider evidence of respondent’s
substance abuse, provided such evidence was legally admissible. Because respondent fails to
identify any evidence that she believes was not legally admissible and fails to make any
argument regarding admissibility under the Michigan Rules of Evidence, she has abandoned any
claim of error in this regard. “An appellant may not . . . give issues cursory treatment with little
or no citation of supporting authority.” Houghton ex rel Johnson v Keller, 256 Mich. App. 336,
339; 662 NW2d 854 (2003), see also People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d
291 (2001) (“[i]t is not enough for an appellant in his brief simply to announce a position or
assert an error and then leave it up to this Court to discover and rationalize the basis for his
claims, or unravel and elaborate for him his arguments, and then search for authority either to
sustain or reject his position”). Regardless, it is clear that the trial court did not rely on substance
abuse to substantiate its finding with respect to MCL 712A.19b(3)(c)(i). Instead, it stated that it
could not conclude that respondent’s substance abuse was a problem that she “could not
remediate . . . within a reasonable amount of time.” Therefore, we reject this claim of error.

       In sum, the trial court did not clearly err in finding that the statutory basis for termination
in § 19b(3)(c)(i) was established by clear and convincing evidence.




2
  In Snyder, 223 Mich. App. at 87, children were removed because of unsafe and unsanitary
conditions of the home. While the children were in foster care, they made statements indicating
that they had been sexually abused, which led to the filing of a termination petition. Id. On
appeal, this Court agreed that under former MCR 5.974 (now MCR 3.977), “the grounds for
termination [were] unrelated to the basis on which the probate court initially established its
jurisdiction over the children,” and so legally admissible evidence was required to establish the
statutory grounds. Id. at 90.


                                                  -4-
                                       III. BEST INTERESTS

        Respondent also argues that termination of her parental rights was not in the children’s
best interests. We disagree. We review for clear error a trial court’s determination regarding a
child’s best interests. MCR 3.977(K); In re Mason, 486 Mich. at 152.

        Once a statutory ground for termination is established, the trial court shall order
termination of parental rights if it finds that termination is in the child’s best interests. MCL
712A.19b(5). “[W]hether termination of parental rights is in the best interests of the child must
be proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d
182 (2013). The trial court should weigh all the evidence available to it in determining a child’s
best interests. In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). Factors relevant to a
determination of a child’s best interests include the child’s bond to the parent, the parent’s
compliance with his or her case service plan, the parent’s history of visitation with the child, the
child’s need for permanency, stability, and finality, the advantages of a foster home over the
parent’s home, and the possibility of adoption. Id. at 713-714.

         More than a preponderance of the evidence supports the trial court’s determination that
termination of respondent’s parental rights was in the children’s best interests. Respondent
argues that she and the children shared a bond, and termination would disrupt the siblings’
relationships. The record demonstrates that the children generally enjoyed visitation and were
excited to see respondent. But throughout the children’s lives, a parent-child relationship had
little opportunity to develop. Respondent never cared for LJ independently. LJ lived with her
grandmother from the time she was born until the initiation of these proceedings, when her father
began caring for her. The children’s grandmother testified that respondent would “go and come
as she pleased.” After JH and DH were born, respondent initially took custody of them, but
ultimately abandoned them with the grandmother also. During the proceedings, respondent
never advanced to unsupervised parenting time, and she only spent one to two hours with the
children each week.

        Moreover, “[a]lthough ‘in most cases it will be in the best interests of each child to keep
brothers and sisters together . . . , if keeping the children together is contrary to the best interests
of an individual child, the best interests of that child will control.’ ” In re Olive/Metts, 297 Mich
App 35, 42; 823 NW2d 144 (2012) (citation omitted). Respondent has six children in four
separate placements.       During the proceedings, sibling visits initially occurred at the
grandmother’s home, where respondent’s two oldest children live. But because respondent
compromised the children’s safety during those visits by exposing them to Johnson, sibling visits
between LJ, JH, DH, and eventually AM, were held at the agency. Following termination, JH
and DH, who are the only children who had ever lived together in respondent’s sole care, remain
together. Nothing prevented the remaining children from visiting one another, just as they had
been visiting one another throughout their lives.

        The record demonstrates that respondent complied with portions of the case service plan,
such as by obtaining housing and mostly remaining employed, but she failed in other important
respects. Again, respondent was required to maintain healthy relationships, but she continued a
secret relationship with her abuser, Johnson, and exposed the children to him as well. In
addition, during these proceedings, respondent continued her volatile relationship with LJ’s

                                                  -5-
father and assaulted him after a family team meeting, which resulted in a conviction.
Respondent was required to attend individual and group therapy at PRISM, but after the
statutory-basis hearing, she disengaged completely from individual therapy. Around the same
time, respondent’s substance abuse screening levels worsened, including positive results for
THC and cocaine, and then respondent stopped required testing altogether.

        Again, respondent had two hours of visitation weekly with JH and DH, and one hour a
week with LJ. Respondent was consistently late to visits and when she canceled, the children
were not disappointed. The foster care worker testified that respondent’s quality of visitation
with the children varied widely. Sometimes, respondent was attentive and interacted with all of
the children. On other occasions, she used visitation to interrogate LJ about her father, or DH
would run out of the room because respondent was not monitoring the toddler. The foster care
worker opined that respondent would have a “really difficult time managing” all the children
independently.

        The foster care worker testified that, LJ in particular, needed the stability that termination
would provide. LJ was emotional every time she came to the agency office. According to the
worker, “[s]he’s not handling this well” and she is very fearful of Johnson. The worker also
noted that the relationship between respondent and LJ’s father was “toxic” and she had concerns
that, without termination, the toxicity could “overflow into [LJ’s] life.” LJ was doing well with
her father and succeeding at an honors school. Given the trial court’s finding that it would be
devastating for LJ if respondent and LJ’s father were to coparent, respondent’s argument—that
placement with a relative should have mitigated against termination—is inapposite. See In re
Mason, 486 Mich. at 164.

         The trial court noted that respondent had demonstrated emotional instability throughout
the proceedings, not just with abusive relationships and substance abuse, but even her reckless
driving into a brick wall. When the petition was filed, JH was almost three years old, and DH
was approximately 15 months old. Although they had initially lived with respondent after birth,
they had been living with their grandmother for at least six months. In contrast, the children had
both spent more than two years with their foster mother. They looked to her for comfort and
praise. When they went to visit respondent, they sought reassurance that they would be returning
to their foster mother, who expressed the intent to adopt JH and DH.

        Respondent argues that the foster mother was unsuitable, objecting to her advanced age
and noting that the children had some injuries and health concerns while in the foster mother’s
care. Respondent also suggests that the agency’s placement cannot be trusted because it failed to
timely notify her of the children’s injuries and health concerns. But the record demonstrates that
the agency was carefully considering the foster mother’s age with regard to any adoption and
planned to require another adult who could care for the children if anything happened to the
foster mother. Respondent’s ignorance regarding DH’s broken leg was, in part, her
responsibility because the foster care worker called respondent, but respondent never returned
the calls. Moreover, the agency investigated the home after the injuries and health concerns, and
identified no safety issues. Afterward, the court ordered close monitoring of the placement.

       Given the continuing risks to the children, including respondent’s abusive relationship,
substance abuse, and emotional volatility, and considering the ages of the children and their need

                                                 -6-
for permanency and stability, the trial court did not clearly err in finding that termination of
respondent’s parental rights to LJ, JH, and DH was in their best interests.

       Affirmed.


                                                           /s/ Kathleen Jansen
                                                           /s/ Patrick M. Meter
                                                           /s/ Cynthia Diane Stephens




                                              -7-